Citation Nr: 9923404	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  93-22 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to accrued benefits based upon a claim, 
pending at the time of the veteran's death, for an increased 
rating for bronchial asthma, evaluated as 60 percent 
disabling.  

2.  Entitlement to accrued benefits based upon a claim, 
pending at the time of the veteran's death, for service 
connection for hypertension and heart disease.  

3.  Entitlement to accrued benefits based upon a claim, 
pending at the time of the veteran's death, for a total 
rating for compensation purposes based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran served on active duty from October 1955 to August 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.   

The Board remanded the case in October 1995 and again in 
November 1996.  The case has been returned for appellate 
adjudication.  


FINDINGS OF FACTS

1.  The veteran served on active duty from October 1955 to 
August 1960.  

2.  The veteran died on June [redacted], 1992, at the age of 
67, and the immediate cause of death as listed on the death 
certificate was intracranial hemorrhage due to systemic 
arterial hypertension.  Another significant condition 
contributing to death but not related to the immediate cause 
of death was hypertensive cardiomyopathy and Coumadin 
therapy.  Autopsy findings were considered in determining the 
cause of death. 

3.  At the time of the veteran's death his only service-
connected disability was bronchial asthma, rated 60 percent 
disabling, and service connection has been granted for the 
cause of the veteran's death.  

4.  At the time of the veteran's death in June 1992 he had 
claims or appeals pending for an increased rating for his 
service-connected bronchial asthma, for entitlement to a 
total rating based on individual unemployability, and for 
service connection for hypertension and heart disease.  

5.  Based on evidence on file at the time of the veteran's 
death, he did not have more than severe pulmonary impairment 
from his service-connected bronchial asthma nor did pulmonary 
function testing reveal impairment warranting a rating in 
excess of 60 percent.  

6.  Based on evidence on file at the time of the veteran's 
death, the veteran's nonservice-connected hypertension and 
cardiovascular disease were not proximately due to or the 
result of service-connected bronchial asthma, nor did the 
latter aggravated the nonservice-connected hypertension and 
cardiovascular disease.  

7.  The veteran had completed 4 years of high school education 
and had had occupational experience as a deputy sheriff but 
had not been gainfully employed since September 1981, 
following a massive heart attack.  

8.  Prior to his death, the veteran's service-connected 
bronchial asthma was not of such severity as to preclude 
substantially gainful employment consistent with his education 
and occupational experience nor the average person with 
similar education and occupational experience.

9.  The clinical evidence does not show that the veteran's 
service-connected disability present such an unusual or 
exceptional disability picture as to warrant extraschedular 
consideration. 


CONCLUSIONS OF LAW

1.  An evaluation in excess of 60 percent, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1155, 
5107(a), 5101, 5121 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.1000, 4.2, 4.7, 4.10, 4.21, Part 4 Diagnostic Code 6602; 
prior to an after October 7, 1996.  

2.  Hypertension and heart disease, for the purpose of 
accrued benefits, were not proximately due to or the result 
of service-connected bronchial asthma, nor did the latter 
aggravated the nonservice-connected hypertension and 
cardiovascular disease.  
38 U.S.C.A. §§ 5107(a), 5101, 5121 (West 1991); 38 C.F.R. 
§ 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

3.  A total rating for compensation purposes, based on 
individual unemployability, for the purpose of accrued 
benefits, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records are negative for elevated blood 
pressure readings or heart disease.  On VA examination in 
November 1961 (more than one year after service discharge) 
the veteran's blood pressure was 130/90 but his cardiac 
shadow on a chest X-ray was considered normal as to size, 
shape, and position.  During VA hospitalization in July 1962 
for asthma his blood pressure was 120/70.  

VA Form 10-7131 reflects that the veteran underwent VA 
hospitalization in September 1975 for hypertension and 
epistaxis.  

The veteran was hospitalized in March 1981 at the Emory 
University medical center with a history of difficult to 
control hypertension and was admitted for signs and symptoms 
of left ventricular dysfunction.  The veteran related that he 
had been treated for hypertension since 1979.  In February he 
had begun to complain of dyspnea and a hacking cough and he 
had had progressive shortness of breath and exertional 
dyspnea.  After an admission examination the diagnoses were 
systemic arterial hypertension with hypertensive 
cardiovascular disease and with accelerated hypertension and 
congestive heart failure (CHF).  He had had fusion of a 
portion of his cervical spine in 1977 after a traumatic 
injury.  A chest X-ray revealed cardiomegaly with pulmonary 
edema.  

VA outpatient treatment (VAOPT) records reflect treatment for 
asthma and hypertension.  An October 1981 follow-up of asthma 
and hypertension reflects assessments of asthma, CHF, and 
mild orthostasis.  

A discharge summary of VA hospitalization in February 1982 
reflects that prior to a work-up in 1981 at a private 
facility for hypertension, cardiomegaly, and mild congestive 
heart failure, the veteran had never been told that he had 
hypertension or heart disease.  He was a former deputy 
sheriff.  He had noted a weight gain from 188 lbs. to 205 
lbs. in the last three months.  He had a "right-side scar 
well healed from old disk surgery."  A chest X-ray revealed 
cardiomegaly with left ventricular configuration and vascular 
shunting to the upper lobes of the lungs consistent with some 
mild pulmonary edema and probable CHF.  He had had multiple 
organ system damage due to hypertension, including 
hypertensive cardiovascular disease and hypertensive 
retinopathic changes and possibly some mild renal 
insufficiency on the basis of hypertension as well.  The 
diagnoses were systemic arterial hypertension with 
cardiomegaly, left ventricular hypertrophy, and CHF; 
hypertensive retinopathy; asthma; and status post cervical 
spine fusion.  

In May 1982 the veteran filed a claim for service connection 
for heart disease, on the basis that it was "aggravated" by 
medication for service-connected asthma.  

On VA cardiology and pulmonary examination in June 1982 the 
diagnoses were chronic bronchial asthma, systemic 
hypertension, and coronary atherosclerotic heart disease with 
angina.  The examiner stated that the veteran's heart 
condition was not a result of his asthma or treatment but was 
aggravated by them.  

A June 1982 rating action which, in part, denied service 
connection for hypertension and heart disease was appealed.  

The discharge diagnoses from VA hospitalization in July and 
August 1982 were asthma, systemic arterial hypertension, left 
ventricular hypertrophy secondary to hypertension, and a 
history of CHF secondary to hypertension.  It was indicated 
that he had a history of hypertension since early 1981.  It 
was felt that he was unable to work.  

VAOPT records in 1982 and 1983 reflect treatment for asthma, 
hypertension, and uropathy.  In October 1982 it was noted 
that a chest X-ray revealed massive cardiomegaly and CHF 
which was much worse that in June 1982.  

The veteran testified at a March 1983 RO hearing that he had 
worked at a sheriff's office from 1963 to September 1980, 
during which time his weight varied from 240 lbs. to 255 lbs. 
but now his weight was between 178 to 180 lbs. and he was 
still losing weight (page 2 of that transcript).  He had been 
a sergeant and watch commander of the Spalding County 
Sheriff's Department (page 3).  In 1980 he had developed what 
he thought was a cold and after private medical evaluations 
were performed, he was informed that he had hypertension and 
an enlarged heart and that he had had a mild heart attack.  
He had then been advised not to return to work.  Physicians 
at a medical facility at Emory University had told him that 
his medication for asthma had caused the enlargement of his 
heart (page 4).  However, the veteran had returned to work in 
March 1981 and had worked until September 1981 when his 
condition became to severe to continue working (page 5).  The 
veteran had seen other private and VA physicians but they had 
not told him that his past asthma medication had caused any 
problem (page 6).  

A VA examiner in May 1983 felt that the veteran's "heart 
condition is not a result of the asthma or any treatment for 
it but it maybe aggravated by them."  The diagnoses were 
chronic bronchial asthma, systemic hypertension with left 
ventricular hypertrophy, coronary atherosclerotic heart 
disease with angina, and marked cardiomegaly with CHF and 
interstitial edema.  

In a statement received in July 1983 the veteran reported 
that in 1980 he began having severe asthma attacks and had 
been sent to the Emory University Hospital where he was told 
he had had a heart attack and had an enlarged heart and 
hypertension.  He had been told that some of his problems 
were caused by medication for his asthma.  Thus, his asthma 
medication had been changed.  Thereafter, he had attempted to 
work until he could work no more due to impaired health.   

A November 1983 Board decision denied service connection for 
hypertension and heart disease, noting that neither heart 
disease nor hypertension were shown during service or 
thereafter until the 1980s.  It was also noted that a VA 
examiner in 1983 felt that the veteran's heart condition was 
not a result of the service-connected asthma or any other 
treatment for it but that it might be aggravated "by them."  
From this, the Board concluded that there was no evidence 
that asthma or asthmatic medication actually caused 
hypertension or heart disease and that even if his heart 
condition was somewhat aggravated by asthma or asthmatic 
medication, such aggravation was not a basis for granting 
service connection.  To warrant service connection it had to 
be established that hypertension or heart disease were 
incurred in or aggravated during service or, under 38 C.F.R. 
§ 3.310(a), actually caused by service-connected asthma or 
asthmatic medication.  That Board decision also determined 
that a 30 percent rating was warranted for bronchial asthma.  

The evidence received after the 1983 Board decision is 
described below.  

During VA hospitalization in February 1986 the veteran 
underwent a right inguinal hernia repair.  An echocardiogram 
revealed that overall cardiac chamber size was borderline and 
mild, and generalized hypokinesis with borderline left 
ventricular function.  

VAOPT records in 1987 reflect a return of the veteran's 
cervical radicular symptoms and a March 1987 chest X-ray 
yielded findings suggestive of systemic pulmonary arterial 
hypertension.  

In February 1988 the veteran applied to reopen his claim for 
secondary service connection for hypertension.  

On VA examination in March 1988 it was reported that the 
veteran had retired in 1981 because he had had a myocardial 
infarction.  He weighed 208 lbs.  The diagnoses included 
heart disease, the etiology of which was ischemia and 
hypertension.  Pulmonary function testing was done but the 
results in terms of percentage of expected performance of 
forced expiratory volume in one second (FEV-a), forced vital 
capacity (FVC), and the ration of these two (FEV-1/FVC), and 
the diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO(SB)), were not reported.  

VAOPT records of 1989 and 1990 reflect that in January 1990 
it was noted that the veteran was 73 inches in height and 
weighed 215 lbs.  In March 1990 he weighed 207 lbs.  In July 
1990 he weighed 198 lbs. and in August he weighed 194 lbs.  

A VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability was received in December 1990 and 
another in April 1991.  In each the veteran reported that his 
disability had affected his full time employment, he had 
become too disabled to work, and had last worked on a full 
time basis in September 1981 as a deputy sheriff with the 
rank of sergeant.  He had left work because of his disability 
and subsequently had not been able to pass pre-employment 
physical examinations.  He had 4 years of high school 
education.  

VA pulmonary function testing in May 1991 revealed the 
veteran's FVC was 63 % of predicted.  His FEV-1 was 61 % of 
predicted and his FEV-1/FVC was 97 % of predicted.  The 
results showed a moderate degree of restriction in the volume 
excursion of the lung (reduction in vital capacity).  The 
findings were non-specific and compatible with any 
nonobstructive lung disorder, abnormality of chest wall, 
weakness of the respiratory muscles, or even a less than 
maximal effort by the subject.  

The veteran underwent VA hospitalization in July 1991 for CHF 
which historically he had had since 1980.  An echocardiogram 
revealed only 30 percent of left ventricular function and 
markedly hypokinetic anterior and posterior cardiac walls.   

At a February 1992 RO hearing the veteran testified that he 
had asthma attacks 3 or 4 times weekly which could be 
precipitated by being in certain positions or by new ordors 
or scents.  During "pollination" seasons he had asthmatic 
attacks every night (page 2).  He had been seen at the 
Spalding Regional Hospital emergency room for an asthmatic 
attack in July 1991 (pages 3 and 4 and 8).  He had then been 
transferred to a VA hospital for what he thought was 
treatment of asthma but later found out was for treatment of 
CHF (page 3).  During his asthmatic attacks he had difficult 
and labored breathing for a long time (page 4).  He could not 
walk the length of his house without inducing labored 
breathing (page 4).  When he had an asthma attack he had to 
remain in a sitting position to avoid pressure on his chest 
(page 5).  His asthma medication caused dizziness and he 
could not sleep more than 5 hours a night because his 
medication for asthma, and for treatment of fluid edema, 
caused him to urinate, off and on, all night (page 5).  He 
felt that his medication was of no help for his asthma but 
did help to relieve some anxiety caused by his asthma attacks 
(page 6).  He had lost weight, over 35 lbs. in the last 6 
months (page 6).  He had not had any heart condition until 
his asthma attacks became worse in 1981 and his asthma had 
caused him to have heart attacks and a stroke (page 7).  
He could only walk about 25 feet before he became tired (page 
7).  Since last employed as a deputy sheriff in 1981 he had 
not been able to pass pre-employment physical examinations 
(pages 9 and 10).  He believed that his heart condition was 
aggravated by his asthma (page 10).  

After the 1992 hearing private clinical records from 1989 to 
1991 were received.  In July 1989 Dr. Remington reported that 
the veteran had recently had chiropractic spinal alignment 
for low back pain.  His medication had not been effective in 
controlling his blood pressure.  

The veteran was hospitalized at the Spalding Regional 
Hospital in December 1989 for respiratory complaints.  He had 
been retired since 1981 due to a massive heart attack.  The 
impressions after an admission examination were CHF with 
pulmonary edema and severe bronchospasm, probably due to CHF.  
He was treated again for respiratory complaints in May 1990.  

He was seen in July 1991 at the Spalding Regional Hospital 
for respiratory complaints and was transferred to a VA 
hospital where it was noted that he had been transferred 
after receiving a diagnosis of CHF.  He was readmitted to 
that VA facility later in July 1991 for a cardiac 
catheterization, which was performed and thereafter it was 
noted that he was being considered for cardiac 
transplantation.  

The veteran underwent VA hospitalization in August 1991 for 
truncal ataxia and an acute cerebellar stroke.  

A VAOPT record of June 4, 1992 reflects that the veteran 
weighed 202 lbs.  

The veteran was transferred on June [redacted], 1992 from the 
Spalding Regional Hospital to a VA hospital after sustaining 
a massive left-side thalamic hemorrhage secondary to 
malignant hypertension.  He was comatose at admission and his 
condition deteriorated until he died.  

The veteran's death certificate reflects that he died on 
June [redacted], 1992, at the age of 67, and the immediate 
cause of death as listed on the death certificate was intracranial 
hemorrhage due to systemic arterial hypertension.  Another 
significant condition contributing to death but not related 
to the immediate cause of death was hypertensive 
cardiomyopathy and Coumadin therapy.  Autopsy findings were 
considered in determining the cause of death. 

The autopsy protocol revealed primary anatomic diagnoses of 
hypertensive and atherosclerotic cardiovascular disease and 
no gross emphysematous or bronchio-obstructive changes.  

A July 1993 rating action granted service connection for the 
cause of the veteran's death, stating that the evidence 
indicated that the veteran's service-connected asthma 
aggravated his heart condition and therefore contributed to 
his death.  

In February 1997 a VA physician rendered an opinion as to 
whether the veteran's service-connected bronchial asthma 
aggravated his heart disease and hypertension.  It was stated 
that the veteran's main problem appeared to have been 
systemic hypertension and cardiac disease and that treating 
physicians had felt that the cardiac dysfunction was due to 
hypertensive cardiomyopathy and coronary atherosclerotic 
heart disease.  

The physician also stated that:

"Sound medical principles and careful review of the 
records suggests that [the veteran's] asthma (or 
medications used to treat it) [sic] did not cause his 
hypertension or heart failure.  Furthermore, they 
suggest [that the veteran's] asthma (or medications 
used to treat it) [sic] did not aggravate 
significantly the other conditions."

It was noted that treating physicians had felt that the 
veteran's respiratory complaints and findings were due to 
pulmonary congestion secondary to heart failure, which was a 
perfectly reasonable explanation since CHF is known to 
worsen hyperactive airway disease.  A 1990 cardiology note 
reflects that the asthma was controlled with inhalers and 
had never required treatment with steroids or intubation.  
This suggested that the asthma was not severe.  The autopsy 
showed no gross emphysema or broncho-obstructive changes 
which, if found, would have suggested that the asthma was a 
significant problem.  Also, the 1991 pulmonary function test 
yielded data which did not prove or disprove the diagnosis 
of asthma but also did not show evidence of a significant 
obstructive defect.  The tests were consistent with a 
restrictive pulmonary defect which could be explained by 
severe CHF.  In summary, there was insufficient evidence 
that the hypertension or heart disease were caused or 
aggravated by asthma.  

The case was forwarded for additional review and in June 
1999 a cardiologist who, after reviewing the record and the 
opinion of the VA pulmonary specialist in February 1997, 
concluded that the veteran had a long standing history of 
hypertension, hypertensive cardiomyopathy, and CHF prior to 
his death and that asthma coexisted with those diseases.  
The preponderance of the evidence clearly indicated that the 
veteran's most severe problems were due to his heart, 
specifically hypertensive and/or dilated cardiomyopathy, 
cardiomegaly, and heart failure.  It was felt that 
independent of his asthma, his cardiovascular condition 
would have been the same.  His dilated cardiomyopathy was 
not caused by asthma.  Although any medical condition might 
adversely affect the heart, in this case the asthma did not 
rise to a significant enough degree to significantly 
influence his course and his cardiac problems.  In fact, his 
cardiac problems were overwhelming.  Heart failure causes a 
backup [of fluid] into the lungs and this can exacerbate 
asthma and cause wheezing.  

It was concluded that the veteran's asthma did not play a 
significant bearing overall in his cardiac disease and 
ultimate demise.  He did have evidence of moderate pulmonary 
obstruction as well as restriction, with the latter being 
due, at least partially, to CHF.  



Law and Regulations

A claim for accrued benefits is derivative in nature.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1994).  In Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) the United 
States Court of Appeals for the Federal Circuit (hereafter 
Federal Circuit) held that, together, 38 U.S.C.A. §§ 5101 and 
5121 (West 1991 & Supp. 1998) compel the conclusion that for 
a surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to accrued 
benefits under existing ratings or decisions (comporting with 
Zevalkink that an "accrued benefits claim is derivative").  

Thus, where there was a claim pending on the date of the 
veteran's death, there may legally be a claim for accrued 
benefits if, as here, the accrued benefits claim is timely 
filed, i.e., within one year of death under 38 U.S.C.A. 
§ 5121(c) (West 1991 & Supp. 1997) and 38 C.F.R. § 3.1000(c) 
(1998).  A claim for dependency and indemnity compensation 
(DIC) filed within one year after the veteran's death is 
deemed to include and 'shall also be considered' a claim for 
accrued benefits under 38 U.S.C.A. § 5101(b)(1) and 38 
C.F.R. § 3.1000(c) (1998).  Satchel v. Derwinski, 1 Vet. 
App. 258, 259 (1991); Isenhart v. Derwinski, 3 Vet. 
App. 177, 179 (1992) and Shields v. Brown, 8 Vet. App. 346 
(1995).  

Previously, the maximum period of time for payment of accrued 
benefits was for a period of no more than one year prior to 
death.  However, under Section 507, Title V, of Public Law 
104-275, which became effective October 9, 1996, the period 
of time for payment of accrued benefits is now two years 
prior to death.  

38 U.S.C.A. § 5107(a) (West 1991) mandates that a claim be 
well grounded.  Since the accrued benefits claim is 
derivative in nature, whether the accrued benefits claim is 
well-grounded rests upon the well-groundedness of the 
veterans underlying claim(s).  In simpler terms, the well 
groundedness of a claim for accrued benefits depends upon 
whether the veteran's underlying claim(s) was well-grounded.  

A claim for an increased rating, as well as for a total 
rating, is a new claim and not a reopened claim.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992); Stanton v. 
Brown, 5 Vet. App. 563, 565 (1993); and Suttman v. Brown, 5 
Vet. App. 127, 135-137 (1993).  A veteran's assertion of an 
increase in severity of a service-connected disorder 
constitutes a well-grounded claim requiring the VA fulfill 
the statutorily mandated duty to assist under 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  

Accordingly, the veteran's underlying claims for an increased 
rating and for a total rating, which were pending at his 
death, were well grounded and, thus, the accrued benefits 
claims based thereon are likewise well-grounded.  

The Board denied service connection for hypertension and 
heart disease, as not incurred in or aggravated during 
service and as not secondary, under 38 C.F.R. § 3.310(a), to 
this service-connected bronchial asthma.  

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may not 
thereafter be reopened an allowed on the same factual basis; 
rather new and material evidence must be presented.  38 
U.S.C.A. §§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 20.1104, 
20.1105 (1998).  In other words, after denial of a claim by 
the Board, the claim may be reopened and reconsidered only if 
new and material evidence is presented.  New and material 
evidence is jurisdictional, i.e., if new and material 
evidence is not submitted to reopen a previously denied 
claim, the Board is without jurisdiction to adjudicate the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In Zevalkink v. Brown, 102 F.ed 1236, 1242 (Fed Cir. 1996) 
the Federal Circuit noted that 38 C.F.R. § 20.1106 (1992) 
(formerly 38 C.F.R. § 19.196) provides that "issues involved 
in a survivor's claim for death benefits will be decided 
without regard to any prior disposition of those issues 
during the veteran's lifetime."  Nevertheless, it was held 
that a survivor's accrued-benefits claim asserting that the 
veteran's disorder was service connected necessarily 
incorporates any prior adjudications of the service-
connection issue in claims brought by the veteran, because 
the accrued-benefits claim derives from the veteran's 
service-connection claim.  Such an accrued benefits claim 
must be adjudicated pursuant to the law and regulations 
governing a reopened claim which require that there must be 
new and material evidence before the accrued-benefits claim 
may be considered, just as would have been the case if the 
veteran had himself been re-presenting the compensation 
claim.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 
1996).  See also DeLandicho v. Brown, 7 Vet. App. 42, 53 
(1994) and Wright Brown, 9 Vet. App. 300, 303 (1996).  

Generally, once a well-grounded claim has been submitted, 38 
U.S.C.A. § 5107(a) (West 1991) mandates a VA duty to assist 
in developing all pertinent evidence.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990). 

During the appeal, the case was remanded on two occasions.  
The first time to adjudicate accrued service connection 
claims and clarify representation and the second time to 
again clarify representation and to obtain a medical opinion 
based on evidence on file at the time of the veteran's death.  
However, in claims for accrued benefits there is a limitation 
as to the duty to assist inasmuch as such claims must be 
adjudicated on the basis of evidence of record at the time of 
death.  See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.1000 (1998) specifically provide that accrued benefits 
are payable under either (a) "existing ratings or 
decisions", or (b) "based on evidence in the file at the 
date of death."  In this case, there is no allegation that 
accrued benefits are warranted under "existing ratings or 
decisions" and, thus, entitlement to accrued benefits in 
this case must be based on evidence in the file at the date 
of death.  

Under 38 C.F.R. § 3.1000(d)(4) evidence in the file at date 
of death encompasses evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish service connection or degree of disability 
for disease or injury when substantiated by other evidence in 
file at date of death or when considered in connection with 
the identifying, verifying, or corroborative effect of the 
death certificate.  In Hayes v. Brown, 4 Vet. App. 353 (1993) 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) interpreted the interplay 
between 38 U.S.C.A. § 5121(a), 38 C.F.R. § 3.1000(d)(4)(I), 
and several provisions of VA Manual, M21-1 (which had the 
effect of law because they created substantive rights) as 
providing, in sum, that 'post-death evidence' which may be 
considered in accrued benefits claims includes (1) government 
records and records generated by or in VA control and which 
could reasonably be expected to be a part of the record, are 
in constructive possession of VA (generally see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992)); (2) evidence 
accepted after death for the purpose of verifying or 
corroborating evidence in file, and (3) hospital or 
examination reports that may be deemed to be included in the 
term VA examination (within the meaning of 38 C.F.R. 
§ 3.327(b)(1)).  Hayes, at 360-61.  In Lathan v. Brown, 7 
Vet. App. 359, 368 (1995) the Court again stated, citing 
Hayes and Zevalkink, that evidence in file at death may 
include private hospital and examinations reports submitted 
after date of death.  The Board notes that since the Hayes 
case, 38 C.F.R. § 3.327(b)(1) has been amended to delete the 
pertinent language that military or private clinical records 
may be deemed a VA examination; however, although 38 C.F.R. 
§ 3.326(c) included similar language which was also deleted, 
§ 3.326(b) was amended to provide that any government or 
private hospital or examination report could be accepted for 
rating purposes.  

Bronchial Asthma

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

Prior to his death the veteran was assigned a 60 percent 
disability rating for bronchial asthma under 38 C.F.R. Part 
4, DD 6602 which provided that a 60 percent rating 
encompassed severe bronchial asthma with frequent attacks of 
asthma, one or more attacks weekly, marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor being precluded.  
For a 100 percent rating there had to be pronounced 
impariment with asthmatic attacks very frequently with severe 
dyspnea on slight exertion between attacks and with marked 
loss of weight or other evidence of severe impairment of 
health.  

The regulatory criteria for the evaluation of respiratory 
disabilities were amended effective October 7, 1996.  Since 
this was after the veteran's death, the rating criteria in 
effect prior to his death must govern.  

However, the Board does note a 60 percent rating is warranted 
for bronchial asthma when there is an FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at 
least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids are 
required.  A 100 percent rating is warranted for bronchial 
asthma when there is an FEV-1 less than 40-percent predicted, 
or; FEV-1/FVC less than 40 percent, or; there is more than 
one attack per week with episodes of respiratory failure, or; 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications is 
required.  

One of the criteria for a 100 percent rating is marked weight 
loss.  The veteran testified in February 1992 that he had 
lost 35 lbs. in the last 6 months.  However, a June 1992 
VAOPT reflects that he weighed 202 lbs. which is more than he 
weighed in July and August 1990 and almost as much as he 
weighed in 1988 and early 1990.  His weight of a little more 
than two hundred pounds, when he was only a little more than 
six feet tall, does not demonstrate a marked weight loss.  

The evidence also shows that the veteran had pulmonary edema 
or congestion but that this was due to nonservice-connected 
CHF, which in turn was due to nonservice-connected 
hypertension.  Even such aggravation did not cause pronounced 
respiratory impairment, according to the recent VA medical 
opinions.  

Also, other evidence of severe impairment of health may be 
considered.  Here, the veteran did have severe impairment of 
his health from cardiovascular disabilities but these are not 
service-connected and may not be considered in rating the 
service-connected bronchial asthma.  

The Board has considered the veteran's 1992 testimony of 
having asthma attacks 3 or 4 times weekly and an inability to 
walk more than only 25 feet without being tired.  However, 
the 1991 pulmonary function tests do not reflect that his 
impairment was of such severity as to reasonably be 
classified or described as pronounced, in light of the 
medical evidence on file.  

Even if the new criteria for rating bronchial asthma were 
applied in this case, a 100 percent rating would not be 
warranted because the results of the 1991 pulmonary function 
testing do not meet the criteria nor did the veteran use 
steroids or immuno-suppressive medication.  Likewise, while 
the veteran testified that he had 3 or 4 asthmatic attacks 
per week there is no evidence that his bronchial asthma 
caused any episodes of respiratory failure.  Rather, his 
hospitalizations and treatment at emergency rooms, while 
complaining of shortness of breath or diaphoresis, was for 
nonservice-connected CHF.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

Hypertension and Heart Disease

Here, there is no allegation of clear and unmistakable error 
(CUE) in the 1983 Board denial of service connection for 
hypertension and heart disease, within the meaning of 38 
C.F.R. § 3.105(a) (1998).  38 C.F.R. § 3.105(a) provides for 
revision of RO adjudications which contain CUE.  Previously, 
there was no statute or regulation, including 38 C.F.R. 
§ 3.105(a), providing for reversing a prior Board decision on 
the basis of CUE.  However, "[o]n November 21, 1997, 
Congress enacted the Revision of Veteran's Benefits Decisions 
Based on Clear and Unmistakable Error Act (CUE Act), Pub. L. 
No. 105-111, 38 U.S.C. § 7111.  Under that Act, if a CUE 
claim was pending on November 21, 1997, then the Board 
decisions involved would be subject to that CUE claim.  Pub. 
L. No. 105-111, § 1(c)(2); see also Lane v. West, 11 Vet. 
App. 412, 412 (1998) (per curiam order)."  Carpenter v. 
West, 12 Vet. App. 316, 318 (1999).  In other words, prior to 
November 21, 1997 there could be no valid claim of CUE in a 
BVA decision.  

However, in Haines v. West, No. 98-7014 (Fed. Cir. Aug. 24, 
(1998) it was held that there can be no claim [or more 
properly under current regulatory procedures a motion] of 
CUE in a Board decision for the purpose of accrued benefits 
and that any such claim of CUE in a Board decision 
terminates upon the veteran's death.  The statute, 38 
U.S.C.A. § 5109A(c) (West 1991 & Supp. 1999) provides that a 
motion of CUE may be made "upon request of the claimant" 
who was affected by such error.  Here, such claimant would 
have been the veteran, while he was alive.  His surviving 
spouse could not become a claimant, for the purpose of 
accrued benefits, until after his death and, moreover, she 
was not the claimant affected by the prior Board decision.  
Indeed, in Haines it was noted that there is nothing in the 
statute providing for a person other than the veteran, 
including a surviving spouse, to seek revision of a prior 
adjudication of a veteran's claim.  In sum, there can be no 
claim of CUE in a Board decision for the purpose of accrued 
benefits.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (decided 
September 16, 1998), the Federal Circuit held that in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) the Court 
impermissibly defined "material evidence" as requiring, for 
reopening of a previously denied claim, that such evidence 
establish "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome."  The new standard 
established in Hodge is lower than that in Colvin and 
requires only that the new and material evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.  "[A]ny evidence found to be material 
under the more stringent Colvin test would also have to be 
found to be material under the more flexible Hodge 
standard."  Fossie v. West, 12 Vet. App. 1, 4 (1998).  The 
Hodge test "calls for judgment as to whether new evidence [] 
bears directly or substantially on the specific matter."  
Fossie, at 4.  

New evidence can be material if it provides a more complete 
picture of circumstances surrounding the origin of an injury 
or disability.  Elkins v. West, 12 Vet. App. 209, 214 (1999) 
(en banc).  If no new evidence is submitted, no further 
analysis of materiality is required since evidence which is 
not new can not be both new and material.  Smith (Russell) v. 
West, 12 Vet. App. 312, 315 (1999).  Moreover, if there is no 
new and material evidence, the Board is without jurisdiction 
to proceed further, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996), and there the analysis must end.  Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  

There is now a three-step analysis in applications to reopen 
a final previously denied claim under 38 U.S.C.A. § 5108 
(West 1991).  First, there must be evidence submitted since 
the last disallowance on any basis, i.e., on the merits or 
denying reopening (Evans v. Brown, 9 Vet. App. 273, 285 
(1996)), which is new (i.e., noncumulative evidence, not 
redundant, and not previously submitted) and material (i.e., 
that which bears directly and substantially on the issue) 
and, by itself or together with evidence previously on file, 
must be so significant that it must be considered to fairly 
decide the merits of the claim.  

In this regard, VA evidence which was constructively on file 
at the time of the last disallowance on any basis, under Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992), may be sufficient 
to reopen a claim if now actually on file, and if it 
otherwise is new and material evidence (i.e., it must still 
not be cumulative and must be relevant).  Smith (Russell) v. 
West, 12 Vet. App. 312, 314 (1999).  

Second, if new and material evidence is presented, the claim 
is reopened and it must immediately determined whether, based 
on all the evidence, the reopened (not the original) claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991) (since a reopened claim is not necessarily well 
grounded).  
This is because the Hodge decision effectively decoupled the 
previously announced relationship between determinations of 
well groundedness and of new and material evidence (the 
difference, if any, between evidence required for well 
groundedness and that which constitutes new and material 
evidence appears to be of slight degree; Molloy v. Brown, 9 
Vet. App. 513, 516 (1996) (citing Gobber v. Derwinski, 2 Vet. 
App. 470, 472 (1992) and Edenfield v. Brown, 8 Vet. App. 384, 
390 (1995)(en banc)).  Elkins v. West, 12 Vet. App. 209, 214 
(1999).  

In both the determinations of reopening and well 
groundedness, the credibility of the evidence, but not 
necessarily its competence, is presumed if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  However, 
neither the doctrine of the resolution of the benefit-of-the-
doubt, at 38 U.S.C.A. § 5107(b) nor the duty to assist in 
obtaining relevant evidence, at 38 U.S.C.A. § 5107(a), is 
applicable.  Third, if the reopened claim is well grounded, 
it must then be adjudicated de novo, after ensuring that the 
duty to assist has been fulfilled, and with application of 
the benefit-of-the-doubt rule. Elkins v. West, 12 Vet. 
App. 209, 214-218 (1999) and Winters v. West, 12 Vet. 
App. 203, 206-06 (1999) (en banc) (citing Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998)).  

The only new contemporaneous clinical evidence since the 1983 
Board denial and the veteran's death are records of treatment 
for the sole service-connected disorder of bronchial asthma 
and for nonservice-connected hypertension and heart disease.  
Mere evidence of treatment for service-connected and 
nonservice-connected disorders is insufficient to establish 
the requisite medical nexus, i.e., a showing of medical or 
causal etiology between these disorders for secondary service 
connection under 38 C.F.R. § 3.310(a).  The coexistence of 
the service-connected and nonservice-connected disorders was 
never in doubt, even at the time of the 1983 Board denial of 
secondary service connection under 38 C.F.R. § 3.310(a).  

However, since the veteran's death in June 1992, the Court 
has determined that not only is secondary service connection 
warranted when a disability is proximately due to or the 
result of a service-connected disease or injury (38 C.F.R. 
§ 3.310(a)) but service connection is also warranted, to the 
extent of any increase, when there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc) (decided March 17, 1995).  

Here, there is no competent medical evidence of actual 
medical causation between asthma or medication for asthma and 
either hypertension or any form of heart disease.  The 
veteran's testimony of what physicians have told him with 
respect of any such etiology is not competent.  Generally see 
Warren v. Brown, 6 Vet. App. App. 4 (1993); Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995); and Kirwin v. Brown, 8 Vet. 
App. 148, 153 (1995).  

Accordingly, with respect to the claim for secondary service 
connection under 38 C.F.R. § 3.310(a), there is no new and 
material evidence for the purpose of reopening.  Indeed, the 
new medical opinions of 1997 and 1999 indicate that there is 
no direct causal connection for the purpose of secondary 
service connection.  

Thus, the question arises as to whether in an accrued 
benefits claim for service connection a favorable change in 
the law occurring (in 1995) after the veteran's (in 1992) 
death can constitute new and material evidence to warrant 
reopening a claim for service connection for the purpose of 
accrued benefits.  

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) the 
Court held that "where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should 
and we so hold will apply unless Congress provided otherwise 
or permitted the Secretary of Veterans Affairs (Secretary) 
to do otherwise and the Secretary did so... The rule which 
we adopt would also comport with the general thrust of the 
duty-to-assist and benefit-of-the-doubt doctrines embedded 
in title 38 of the United States Code and Code of Federal 
Regulations which spring from a general desire to protect 
and do justice to the veteran who has, often at great 
personal cost, served our country.  See 38 U.S.C.A. 
§ 3007(a), (b) (1988); 38 C.F.R. §§ 3.102, 3.103 (1990)."  

"When a provision of law or regulation creates a new basis 
of entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied."  Spencer v. Brown, 4 Vet. App. 283, 288 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994).  

Unlike the holding in Akins v. Derwinski, 1 Vet. App. 228, 
230 (1991) (which addressed the effect of evidentiary 
presumptions) the holding in Allen, supra, created a new 
basis for a grant of service connection when none had 
previously existed, i.e., service connection for increase in 
or aggravation of a nonservice-connected by a service-
connected.  See Routen v West, 142 F.3d 1434 (Fed. Cir. 
1998).  As such, it created a "new basis of entitlement to 
benefits' within the meaning of Spencer, supra.  Thus, the 
holding in Allen, supra, as applied to this case, is 
sufficient to reopen the claim.  

The Board must next address whether the claim is well 
grounded.  In determining well groundedness on the favorable 
evidence is considered.  Here, the VA medical examiner stated 
in June 1982 that the veteran's heart condition was 
aggravated by his service-connected asthma or treatment.  
Also, an opinion expressed in May 1983 was that "the heart 
condition is not a result of the asthma or any treatment for 
it but it maybe aggravated by them."  The first opinion, in 
1982, is favorable while the second, in 1983, is equivocal.  
Together, these two medical opinions are sufficient to well 
grounded the claim of service connection on the basis of 
secondary aggravation, even though there is some element of 
speculation in the 1983 medical opinion (while there was none 
in the 1982 opinion).  

Thus, the claims for service connection for hypertension and 
heart disease must be adjudicated de novo.  

The Board must rely solely upon independent medical evidence.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  At the 
time of the 1982 and 1983 medical opinions the law did not 
provide for service-connected for secondary aggravation.  
Thus, the Board remanded the case for thorough evaluation, 
based on the evidence on file at the time of the veteran's 
death, to obtain medical opinions on this matter.  

These new medical opinions, in 1997 and 1999, are both 
against the claim for secondary aggravation.  These opinions 
were made after the claim file was reviewed and contained 
detail reasons and bases for the conclusions reached.  
Accordingly, the Board finds the negative opinions in 1997 
and 1999 to be more persuasive than those in 1982 and 1983.  
Thus, the Board concludes that, upon de novo adjudication, 
service connection for hypertension and for heart disease is 
not warranted.  

Total Rating

In Green v. Brown, 10 Vet. App. 111, 115 (1997) it was held 
that "under applicable law and regulation, DIC may be 
awarded on four separate bases, each of which requires 
particular evidence -- a regular service-connected-death 
basis under 38 U.S.C. § 1310 and three section 1318 DIC 
bases: (1) That the veteran was continuously rated totally 
disabled for 10 or more years immediately preceding death (38 
U.S.C. § 1318(b)(1)); (2) that the veteran was continuously 
rated totally disabled for 5 or more years immediately 
preceding death if also so rated at the date of discharge (38 
U.S.C. § 1318(b)(2)); or (3) that the veteran would have been 
entitled to receive the 100 % compensation referred to in (1) 
or (2), above, at the time of his or her death but was not 
receiving it for some reason (38 U.S.C. § 1318(b))."  

Here, service connection for the cause of the veteran's 
death has already been granted.  Thus, entitlement to DIC 
under 38 U.S.C.A. § 1318(b)(2) will not be addressed.  

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  The veteran's employment history, 
educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  The existence or degree of 
nonservice-connected disability or disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and it is 
determined that the service-connected disabilities render the 
veteran unemployable.  Marginal employment shall not be 
considered to be substantially gainful employment, and may be 
held to exist, on a facts found basis (including but not 
limited to employment in a protected environment such as a 
family business or sheltered workshop) when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).  

At the time of the veteran's death his only service-connected 
disorder was bronchial asthma, rated 60 percent disabling.  
This disability rating meets the schedular requirements for 
the assignment of a total service-connected disability rating 
based upon individual unemployability.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.340, 3.341, 4.16.  

However, a total service-connected disability rating based on 
individual unemployability may be granted even though the 
disability rating does not meet the schedular criteria if the 
veteran's disabilities, in light of his education and 
occupational background, preclude him from securing and 
following a substantially gainful occupation.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(b).  In Hatlestad v. Derwinski, 5 Vet. 
App. 524, 529 (1993) it was held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability.  

Further, the term unemployability, as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).  

Analysis

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) it was 
stated that:

For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record 
reflect some factor which takes the claimant's case 
outside the norm of such veteran.  See 38 C.F.R. 
§§ 4.1, 4.15 ... The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is 
not enough.  A high rating in itself is a recognition 
that the impairment makes it difficult to obtain and 
keep employment.  The question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. § 4.16(a).  

The veteran's service-connected bronchial asthma was assigned 
the next to maximum rating of 60 percent under DC 6602 which 
encompassed severe bronchial asthma with frequent attacks of 
asthma, one or more attacks weekly, marked dyspnea on 
exertion between attacks with only temporary relief by 
medication; more than light manual labor being precluded.  
The severity of that sole service-connected disability has 
been discussed above.  The veteran testified in 1983 as to 
the manner in which his bronchial asthma impaired his ability 
as a police officer but the evidence is otherwise clear that 
it was not his service-connected bronchial asthma which had 
rendered him unemployable but, rather, his nonservice-
connected hypertension and heart disease.  

The opinion that the veteran was unemployable at discharge 
from VA hospitalization in July and August 1982 was based 
solely upon consideration of nonservice-connected 
disabilities.  While the veteran's age may have played a role 
in his unemployability status, 38 C.F.R. § 4.19 provides 
that: 

Age may not be considered as a factor in evaluating 
service-connected disability; and unemployability, in 
service-connected claims, associated with advancing age 
or intercurrent disability, may not be used as a basis 
for a total disability rating.  Age, as such, is a 
factor only in evaluations of disability not resulting 
from service, i.e., for the purposes of pension.  

While the Board does not wish to minimize the nature and 
extent of the veteran's past overall physical disability due 
to bronchial asthma, it is manifestly clear that the evidence 
of record does not establish that the veteran's service-
connected bronchial asthma caused him to be unemployable.  
Under these circumstances, it is found that the claim for a 
total rating based on individual unemployability due to 
service-connected disability, for the purpose of accrued 
benefits, is not supported by the evidence.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims and, 
thus, there is no doubt to be resolved in favor of the 
appellant.  


ORDER

A disability rating greater than 60 percent for bronchial 
asthma, for the purpose of accrued benefits, is denied.  

Service connection for hypertension and heart disease, for 
the purpose of accrued benefits, is denied.  

A total rating for compensation purposes based on individual 
unemployability, for the purpose of accrued benefits, is 
denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

